DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/638,332 filed on 2/11/2020.
Currently, claims 1, 3-19, 21-23 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/25/2021; 3/1/2021; 2/3/2021; 7/28/2020 and 2/11/2020 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second motor coupled to the brake band must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Re claim 1, line 8; a citation “a normally engaged position” is confusing with “the engaged position” cited in line 12 and other depending claims (e.g. claims 3, 6, 10, 19) because it is not clear if the Applicant meant “a normally engaged position” is the same “the engaged position”? Correction is required. Claims 3-19 and 21-23 depending upon the rejected claim 1 are also rejected. 
Claim 17, line 2; a citation “at least partially” is confusing and indefinite because it is not clear that how much/far “at least partially”? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 10,633,906 to Rietdijk.
 Re claim 1: Rietdijk discloses a power drive module 3 for a vehicle power door opening device, the power drive module 3 comprising: a housing 38; a motor 370; a drive mechanism 30 arranged in the housing 38 and configured to move a drive element; and a brake assembly 430 arranged in the housing 38, the brake assembly including a brake ring 430 operatively coupled to the drive mechanism 30, a brake band 431 wrapped about the brake ring 430 and movable between a normally engaged position relative to the brake ring 430 and a disengaged position relative to the brake ring 430, and a brake release actuator 41 operatively connected to the brake band 431 and configured to move the brake band 431 between the engaged and disengaged positions with the brake ring 430 in response to an 
Re claim 7: wherein the drive mechanism 30 includes a drive gear 326, and the brake ring 430 is operatively affixed to the drive gear 326 (e.g. on the same shaft 34).
Re claim 8: wherein the drive mechanism 30 includes a worm shaft 400 coupled to a motor 40, the worm shaft 400 engages the drive gear 401/402, and a gearbox is operatively connected between the drive gear 401/402 and an output shaft (wherein 400 points to).
Re claim 9: comprising a crank arm 403 mounted to the output shaft (via 401/402) and connected to a link 404 that is configured to be connected to a vehicle (e.g. via the housing 38).
Allowable Subject Matter
Claims 3-6, 10-19 and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures:
Claim 3: the brake band includes first and second ends, the first end secured to the housing, the second end secured to a slide block that is slidably received in the housing, and an energizing spring is arranged between the housing and the slide block to bias the brake ring to the engaged position. Claims 4-6 depending upon the objected claim 3 are also objected.
Claim 10: a method of operating a vehicle door, which including a method step of disengaging the brake assembly to a disengaged position to move the door; and wherein power to the brake assembly is cut while maintaining both the engaged and disengaged positions. Claims 11-18 depending upon the objected claim 10 are also objected.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale








.